Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JERSENIUS et al. (US 2011/0134780 A1), hereinafter JERSENIUS.
Regarding claim 1, JERSENIUS discloses a method, comprising: 
determining N channel state information reports (determining CQI reports, see 0014); and 
sending, to a network device, M of the N channel state information reports based on priorities of the N channel state information reports, wherein both N and M are positive integers greater than or equal to 1, and M is less than or equal to N (the present invention will improve the procedure by means of which it is determined when CQI reports are transmitted from a mobile station, see ¶ 0015); and 

Regarding claim 3, JERSENIUS discloses for each of the N channel state information reports, the priority of the BLER corresponding to the respective channel state information report is predefined (CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report request to how well the base station knows the channel, see ¶ 0013). 
Regarding claim 7, JERSENIUS discloses a method, comprising: 
receiving M channel state information reports from a terminal device, wherein the M channel state information reports are determined based on priorities of N channel state information reports, the N channel state information reports comprise the M 
Regarding claim 9, JERSENIUS discloses for each of the N channel state information reports, the priority of the BLER corresponding to the respective channel state information report is predefined (CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report request to how well the base station knows the channel, see ¶ 0013).
Regarding claim 13, JERSENIUS discloses an apparatus, comprising: a non-transitory memory, configured to store computer executable program codes; and a processor, configured to execute the program codes, wherein the program codes include instructions for: 
determining N channel state information reports (determining CQI reports, see 0014); and 

wherein, for each of the N channel state information reports, the priority of the respective channel state information report is determined based on a priority of a block error rate (BLER) corresponding to the respective channel state information report (a CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report request to how well the base station knows the channel. It can also be set higher or lower to also consider how much CQI reporting the base station estimates can be afforded when it comes to uplink resources and uplink grant signaling in the downlink, see ¶ 0013).
Regarding claim 15, JERSENIUS discloses for each of the N channel state information reports, the priority of the BLER corresponding to the respective channel state information report is predefined (CQI report is requested if the BLER of the mobile station is above a predetermined threshold value C. The threshold value C can be set to a value related to the BLER target. In particular the value C can be set to the same value or as a value close the BLER that is targeted to try to adapt the CQI report .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JERSENIUS in view of PAPASKELLARIOUS et al. (US 2016/0226649 A1), hereinafter PAPASKELLARIOUS.
Regarding claims 2, 4, 8, 10, 14, 16, JERSENIUS fails to discloses receiving first indication information and determining based on the a format of the first indication information, a BLER corresponding to at one of the N channel state information reports or that  each of the N channel state information reports, the priority of the BLER corresponding to the respective channel state information report is determined based on the higher layer signaling or downlink control information (DCI).	In the same field of endeavor, PAPASKELLARIOUS discloses that the channel state information reports can be configured periodically or aperiodically based by radio resource control (RRC) signaling or downlink control information (DCI) format (see ¶ 0026, 0068). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate PAPASKELLARIOUS’s teaching in the JERSENIUS for network efficiency by determining current network’s environment or when the need for determining current network’s environment. 
Allowable Subject Matter
Claims 5-6, 11-12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412